Title: To James Madison from Charles Pinckney, 16 July 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
July 16: 1802 In Madrid
A few days after Mr Gibson left us I recieved the inclosed from Mr: Montgomery who had recieved it inclosed from Mr Obrien at Algiers. This is the third I have forwarded to you from him & I am hopeful it will arrive in time to go by Mr Gibson. The intelligence of War being declared by Morocco I forwarded, Via Cadiz in the beginning of this Month. If it should be necessary for me to interfere in this Business or take any Steps in it you will please instruct me as I shall always with pleasure give every aid in my power. I have sent in a fourth draft of a Convention to the secretary of state here on the subject of our Claims & other Business. I am now waiting his Decision & as soon as I recieve it you will hear from me fully. I still hope the best, although they are so extremely dilatory in their proceedings, it is impossible to calculate when a thing can be drawn to a conclusion. In the interim I am pursuing every probable mode in my power to ensure success to the propositions I have submitted. With great regard & respect I am dear sir Yours Truly
Charles Pinckney
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). Docketed by Brent as received 27 Oct.



   
   See O’Brien to JM, 14 June 1802, and n.


